Bloodworth, J.
“A demurrer going to the whole hill should be overruled if any part thereof be sustainable.” Hudson v. Hudson, 119 Ga. 637 (46 S. E. 874). Under this ruling the court erred in sustaining the general demurrer to the petition and dismissing the same.

Judgment reversed.


Broyles, O. J., concurs. Lulce, J., dissents.

It is further alleged: The defendant corporation, acting through its officers, agents, and employees, posted notice in petitioner’s mill-yard and at various places on the premises petitioner had rented as aforesaid, threatening to prosecute any trespassing on the premises, and said C. D. Terrell stated to him, in the presence of his laborers, that he would have petitioner and his laborers arrested if they did not remove from said premises, and that he would die before logs should be taken out on said landing. Said notices were tacked up in conspicuous places on and about the premises at the express direction of said C. D. Terrell, general manager, acting in concert with H. D. Terrell, president, and J. B. Terrell, secretary of said corporation, and were so placed for the sole purpose of frightening" and disturbing the employees of petitioner, so as to drive them from the premises and thus damage and destroy petitioner’s business. The said notices, taken in connection with said verbal threats, and the suing out of the said warrant against petitioner, so frightened and disturbed the laborers then employed by him that they forthwith left his employment, and he was never able to induce them to return to his employ; and the said warrant, threats, and notices, which petitioner says were wanton and malicious, made it impossible for him to secure or employ other labor to operate his said business. Similar allegations are made as to the cutting of the cable and the destruction of the braces that held the petitioner’s derrick used in loading logs on railroad-ears, and as to other interference with and damage to his business; and amounts of money expended in repairing the damage to the derrick, etc., are set out. It is alleged that all of said acts on the part of the defendant corporation were without warrant or authority, were malicious and vindictive, and done for the sole purpose of harassing and annoying petitioner and destroying his business and forcing him to remove from his said premises; and that said malicious and vindictive conduct resulted in the destruction of his business, which was good and profitable before said Terrell and said corporation undertook to destroy the same. Various items of actual damages are specified, besides $1,000 claimed as vindictive damages; and it is alleged that by reason of the foregoing facts the petitioner has been injured and damaged by the defendant corporation in the sum of $6,000, for which he prays judgment.
The defendant demurred to the petition generally and specially. The general demurrer was sustained and the petition dismissed, in an order in which it is said: “The court is of the opinion, and now holds, that while the contract of lease, or license, as set up by the plaintiff, as between himself and the Stackhouse Land Company, did not, establish the relation of landlord and tenant, but created an estate for years in said plaintiff, yet the petition as a whole, as amended, does not set out or complain of any ac.ts or conduct on the part of the officers or agents of the H. D. Terrell Land Company which, under the allegations of the petition as amended, the corporation would be in law chargeable with, or [could be] mulcted in damages because of.”
W. T. Lane, for plaintiff.
E. F. Strozier, Shipp & Sheppard, for defendant.